DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is in response to the Election filed 08 March 2018 regarding the above application filed on 20 November 2015. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Intermediate pressure turbine 21 and first edge of lobed mixer 346.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig 3A, element 322.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
“lobed exhaust mixer 200” on p.3 believed to be in error for --lobed exhaust mixer 204--
“first edge 346” on p.7 not found in drawings and believed to be in error for --first edge 354--
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities: 
cl.15, 17, 23, 28, 29: “the lobed mixer attachment flange” is believed to be in error for --the annular lobed mixer attachment flange”
cl.18: “the coupling fingers” is believed to be in error for --the plurality of coupling fingers--
cl.22: 
“each coupling finger” is believed to be in error for -- each of the plurality of coupling fingers--
“the a radially inner surface” is believed to be in error for --a radially inner surface--
cl.23
“linearly linearly” is believed to be in error for --linearly--
“projections is configured” is believed to be in error for --projections are configured--
“the lobed exhaust mixer” is believed to be in error for --a lobed exhaust mixer--
cl.29: “the a radially inner surface” is believed to be in error for --a radially inner surface--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15, 23, 26, 30, 34, the recitation “substantially” parallel or perpendicular renders the claim indefinite because it is a relative term not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear what deviation from 90deg or 0deg is included by the term “substantially”, e.g. 89, 85, 80deg or 92, 95, 100deg; and ±1, 2, 5, 10deg.
Dependent claims 16-22, 24-25, and 27-28 are rejected for depending from the above rejected claims. 
Regarding claim 18, “the plurality of lobes” renders the claim indefinite because it lacks antecedent basis in claim 15 (upon which claim 18 depends). Thus, it is unclear if the recitation should be firstly introduced here, or whether the dependency on claim 15 is in error for claim 16. 
Regarding claim 21, the recitation “a thickness in a radial direction that, at a distal end of the respective coupling finger, increases by extending further both radially inward and radially outward” renders the claim indefinite because it is unclear whether the thickness is increasing over time at the distal end, or whether the thickness is meant to increase from a first thickness at some other unclaimed end to a greater thickness at the distal end. It is further unclear what is the basis for measuring the radial direction, and hence the radially inward and radially outward directions.
Regarding claim 22, the recitations “increases from a uniform thickness beginning from a first end at the annulus a first end at the second leg to an enlarged portion at a second end”, “a radially outer surface”, and “a radially inner surface” renders the claim indefinite because: (1) the extent of the uniform thickness is unclear (the uniform thickness appears to include “the enlarged portion” according to the recited language, and yet inclusion of the enlarged portion is not reconcilable with the plain meaning of “uniform”); (2) the repeated limitation “a first end at the annulus a first end at the second leg” is not idiomatic English and appears to be a typographical error that does not clearly define the scope of the claim; and (3) the reference basis for the radially inner and radially outer surfaces is undefined. 
Regarding claim 23, the recitation “each of the plurality of projections has a thickness in a radial direction that, at the second end, increases by extending further both radially inward and radially outward” renders the claim indefinite because it is unclear whether the thickness is increasing over time at the second end, or whether the thickness is meant to increase from a first thickness at some other end to a greater thickness at the second end. It is further unclear what is the basis for measuring the radial direction, and hence the radially inward and radially outward directions.
Dependent claims 24-28 are rejected for depending on the above rejected claim. 
Regarding claim 29, the recitations “radially inner” and “radially outer” render the claim indefinite because it is unclear what is the basis for measuring the radial direction, and hence the radially inward and radially outward directions.
Dependent claims 30-34 are rejected for depending on the above rejected claim. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conete 7677026.
Regarding Claim 15, Conete ‘026 teaches a method of manufacturing an exhaust mixing system (Title, Abstract l.1) comprising: 
fabricating an annular lobed mixer attachment flange (fastener shroud 10 for coupling mixer 20), wherein fabricating the lobed mixer attachment flange comprise:

    PNG
    media_image1.png
    797
    1175
    media_image1.png
    Greyscale

forming a ring (12) having a first leg (Fig 5A above) and a second leg (Fig 5A above) substantially perpendicular to the first leg (Fig 5A)
forming a plurality of coupling fingers (tabs 13 and/or 13c, Fig 5B above) projecting from the second leg in a direction substantially parallel to the first leg (Figs 5A-B).
Regarding claim 16, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. Conete ‘026 further teaches fabricating a ceramic matrix composite (CMC) lobed mixer (Col.3 ll.26-31) configured to enhance mixing of bypass airflow with core airflow (Col.3 ll.5-15; Fig 1), wherein the CMC lobed mixer comprises a plurality of lobes (21,22; Fig 1).
Regarding claim 17, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. Conete ‘026 further teaches affixing the second leg of the ring (via 12) to an engine interface to couple the lobed mixer attachment flange to a turbofan engine (Figs 1, 4; Col.3 ll.4-15).
Regarding claim 18, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. Conete ‘026 further teaches forming the coupling fingers comprises forming two to four times as many coupling fingers as there are lobes in the plurality of lobes (Figs 1 and 4).
Regarding claim 19, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. Conete ‘026 further teaches affixing the CMC lobed mixer to each coupling finger of the plurality of coupling fingers (via 20a, 132).
Regarding claim 20, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. Conete ‘026 further teaches affixing the CMC lobed mixer to each coupling finger of the plurality of coupling fingers comprises affixing the CMC lobed mixer to each coupling finger such that there is a gap between the CMC lobed mixer and the second leg of the ring (Fig 5A below).

    PNG
    media_image2.png
    217
    557
    media_image2.png
    Greyscale

Regarding claim 21, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image3.png
    451
    1174
    media_image3.png
    Greyscale

Conete ‘026 further teaches each of the plurality of coupling fingers has a thickness in a radial direction (A in Fig 5A above) that, at a distal end (shaded in Fig 5A above) of the respective coupling finger, increases by extending further both radially inward (C in Fig 5A above) and radially outward (B in Fig 5A above).

Claim(s) 15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holowach 4662658.
Regarding Claim 15, Holowach teaches a method of manufacturing an exhaust mixing system (Fig 1) comprising: 
fabricating an annular lobed mixer attachment flange (Fig 2), wherein fabricating the lobed mixer attachment flange comprise:

    PNG
    media_image4.png
    888
    1110
    media_image4.png
    Greyscale

forming a ring (54, 58) having a first leg (54) and a second leg (58) substantially perpendicular to the first leg (Fig 2)
forming a plurality of coupling fingers (34) projecting from the second leg in a direction substantially parallel to the first leg (Fig 2).
Regarding claim 17, Holowach teaches all the limitations of the claimed invention as discussed above. Holowach further teaches affixing the second leg of the ring (via 54 and fasteners/rivets) to an engine interface (28, 52) to couple the lobed mixer attachment flange to a turbofan engine (Fig 1).
Regarding claim 19, Holowach teaches all the limitations of the claimed invention as discussed above. Holowach further teaches affixing the CMC lobed mixer to each coupling finger of the plurality of coupling fingers (all fingers being fixed with the lobed mixer).
Regarding claim 20, Holowach teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    888
    1110
    media_image5.png
    Greyscale

Holowach further teaches affixing the CMC lobed mixer to each coupling finger of the plurality of coupling fingers comprises affixing the CMC lobed mixer to each coupling finger such that there is a gap between the CMC lobed mixer and the second leg of the ring (dashed arrow in Fig 2 below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holowach in view of Conete ‘026. 
Regarding claim 16, Holowach teaches all the limitations of the claimed invention as discussed above. Holowach does not teach fabricating a ceramic matrix composite (CMC) lobed mixer configured to enhance mixing of bypass airflow with core airflow, wherein the CMC lobed mixer comprises a plurality of lobes.
However, Conete ‘026 teaches fabricating a ceramic matrix composite (CMC) lobed mixer (Col.3 ll.26-31) configured to enhance mixing of bypass airflow with core airflow (Col.3 ll.5-15; Fig 1), wherein the CMC lobed mixer comprises a plurality of lobes (21, 22; Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lobe mixer of Holowach to be CMC as in Conete ‘026 in order to reduce weight while providing the required thermal performance (Conete ‘026, Col.4 ll.45-59).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741